I concur with Mr. Justice CHERRY in his separate opinion in every particular, except as to the effect of the court's *Page 48 
instruction No. 7. It is conceded by all that the instruction was erroneous. I am of opinion it was not only erroneous, but prejudicial. It was clearly a misdirection by the court, and not in harmony with other instructions. The ultimate issue the jury had to determine was the liability of the defendant Herman Wunderlich, Sr., to respond in damages for the consequences of the negligence of his son, Herman Wunderlich, Jr. On this question the jury were instructed, in instruction No. 7, that:
"If a minor child resides at the home and is under the control of his father, it is the duty of the latter to restrain such minor child from violating a statute, and, if such father expressly authorizes such child to violate a statute, or, knowing that he is violating a statute, fails to restrain him therefrom, and so impliedly consents thereto, he will be deemed a participant in the act of such child, and held liable for the consequences thereof, if it is the proximate cause of injury to others."
In the instruction quoted, under the conditions therein mentioned, Wunderlich, Sr., is held responsible for the acts of his son, without regard to whether such acts were negligent or otherwise. In instruction No. 8, instruction No. 7 is referred to as a theory, and the meaning of instruction No. 7 is elaborated and explained. Nowhere in either of these instructions, both of which, taken together, appear to constitute a theory of liability, does it appear that negligence on the part of Herman Wunderlich, Jr., was an essential element. The jury were instructed that under the conditions mentioned it is the duty of a father to restrain his minor child, and if he does not restrain him he will be deemed a participant in the act of such child and responsible for the consequences, if it was the proximate cause of injury to others. What act? The mere act of driving on the highway, or such driving coupled with some neglect of duty?
The jury were left to speculate, and that is one of the vices of the instruction. The instruction was not only erroneous in omitting the element of negligence, but misleading in charging that it was the duty of the father to *Page 49 
restrain his minor child. There is no such duty for the purpose of fixing liability, and that is conceded. The instruction being erroneous from beginning to end, and calculated to mislead the jury to the prejudice of Wunderlich, Sr., on the question of his liability, it is not sufficient to say that the error was cured by other instructions. I recognize the rule that instructions must be read and considered as a whole, in order to understand their scope and meaning; but I seriously doubt if that rule should be applied in a case where there is not only the omission of an essential element but in addition thereto a positive prejudicial misdirection as to the duty of one, going to the very question of his liability.
I also appreciate the fact that it is impracticable in many cases to state all of the essential elements in a single instruction. If in such cases the instruction is right as far as it goes, but omits some essential element, such omission is not prejudicial, and, perhaps, not error at all, if other instructions supply the omission. But that is not this case. Under instruction No. 7 the jury were instructed upon a theory, wrong because of prejudicial misdirection, and also wrong in omitting the element of negligence. In other instructions the jury were instructed that negligence was an essential element to establish liability. The evidence as to negligence was in sharp conflict. If the jury were of opinion that two distinct theories of liability were presented by the court — one requiring proof of negligence and the other not — it is conceivable they may have followed the line of least resistance, and given little or no consideration to the question of negligence.
Some contention is also made that, because the evidence was sufficient as to the negligence of Herman Wunderlich, Jr., to sustain the verdict, we are therefore justified in holding that instruction No. 7 was harmless. I cannot agree with that contention. I regard it as fundamentally unsound. If there were no conflict in the evidence as to the question of negligence, so that we could say as matter of *Page 50 
law that negligence had been established, I would then have no difficulty in finding that the instruction was harmless. But no one has contended, nor will contend, under the evidence in this case, that the negligence of Herman Wunderlich, Jr., was so conclusively established as to authorize this court in so holding as matter of law.
Therefore, in view of the fact that instruction No. 7 went directly to the question of the liability of defendant Herman Wunderlich, Sr., with almost the force and effect of a peremptory instruction to find him liable, when there was a sharp conflict in the evidence on the most vital element in the case, I am unable to agree with my associates, who are of opinion that such instruction was harmless.
For such error, and no other reason, in my opinion, Herman Wunderlich, Sr., is entitled to a new trial.